Citation Nr: 1615356	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-15 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an eye condition manifested by loss of vision, as secondary to diabetes mellitus has been received.

2.  Entitlement to service connection for an eye condition manifested by loss of vision, as secondary to diabetes mellitus.  

3.  Entitlement to service connection for disability manifested by bilateral shoulder pain.  

4.  Entitlement to service connection for  bilateral knee disability, including osteoarthritis and gout.  

5.  Entitlement to service connection for cervical spondylosis.  

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy affecting the right upper extremity.  

8.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy affecting the left upper extremity.  

9.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy affecting the right lower extremity.  

10.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy affecting the left lower extremity.  

11.  Entitlement to an effective date earlier than January 25, 2012, for the award of service connection and a 100 percent disability rating for ischemic heart disease (IHD).

12.  Entitlement to an effective date earlier than January 25, 2012, for the award of Dependents' Educational Assistance (DEA) benefits.  

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

Historically, the RO denied what was then characterized as a claim for service connection for refractive error in December 2005.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for bilateral shoulder pain, right and left knee osteoarthritis, cervical spondylosis, and entitlement to TDIU.  In that decision, the RO also continued to deny  service connection for an eye condition characterized as refractive error on the basis that new and material evidence had not been submitted, and also continued the disability ratings assigned for service-connected diabetes mellitus and bilateral upper and lower extremity peripheral neuropathy disabilities.  In October 2011, the Veteran filed a notice of disagreement (NOD) as to each claim addressed in the September 2011 rating decision.  A statement of the case (SOC) addressing those claims was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.  

In the April 2012 rating decision, the RO granted service connection and assigned an initial 100 percent rating for ischemic heart disease (IHD) and also awarded  DEA benefits, each  effective January 25, 2012.  In August 2012, the Veteran submitted a statement expressing disagreement with the effective date of January 25, 2012 assigned for the grant of the 100 percent rating.  The RO accepted the Veteran's statement as an NOD as to the effective date for the award of DEA benefits and, as such, issued an SOC in April 2014 that only addressed that issue.  The Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014 and requested that the RO consolidate all of his appeals.  

As explained in more detail below, because the record reflects a final, prior denial of the claim involving an eye condition, the current claim involves a request to reopen the previously-denied claim.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104  to address the question of whether new and material evidence has been received to reopen the claim for service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to a claimed eye condition as encompassing the first two matters set forth on the title page.

Regarding the above, the Board notes that, while the Veteran initially sought service connection for loss of vision as secondary to diabetes mellitus, the December 2005 rating decision explicitly denied service connection for refractive error.  In that decision, the RO noted that the Veteran's right eye vision loss had been attributed to refractive error, while his left eye vision loss was attributed to refractive error and senile cataracts.  See November 2005 VA eye examination.  The RO also noted that refractive error is a congenital or developmental defect for which service connection may not be awarded, that the November 2005 VA examiner opined that the Veteran's cataracts were not caused by or related to diabetes mellitus, and that there was no evidence of diabetic retinopathy.  Despite the discussion of various eye and vision disabilities, the December 2005 rating decision only explicitly denied service connection for refractive error.  However, because the Veteran did not imply that he was only seeking service connection for refractive error and several eye and vision disabilities were discussed in the December 2005 rating decision, the Board must conclude that the more general claim of service connection for an eye condition manifested by loss of vision, to include refractive error, cataracts, and diabetic retinopathy, as secondary to diabetes mellitus was implicitly denied in the December 2005 rating decision.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (holding that, in certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  See also Cogburn v. Shinseki, 24 Vet. App. 205, 212-3 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).  Accordingly, the Board has recharacterized this matter  as reflected  on the title page.  

As regards characterization of the bilateral knee claim, the Board notes that, although the RO only adjudicated the matter of the Veteran's entitlement to service connection for osteoarthritis, the Board has expanded the matter to include consideration of all diagnoses pertaining to the knees reflected in the record, including osteoarthritis and gout.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decisions reopening the claim for service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus, and addressing the claims for service connection for a bilateral shoulder, knee and cervical spine disabilities, as well as  the claim for an increased rating for diabetes mellitus are set forth below.  The reopened claim for service connection for an eye condition manifested by loss of vision, as well as the claim for higher ratings for service-connected peripheral neuropathy of each upper and lower disabilities, as well as  claim for an effective date earlier than January 25, 2012, for the award of DEA benefits, and for a TDIU, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claim for an effective date earlier than January 25, 2012, for the award of service connection and a 100 percent disability rating for service-connected IHD-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required. 
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 2005 rating decision, the RO implicitly denied service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus; although notified of the denial in a December 2005 letter, the Veteran did not initiate an appeal of the denial, and no pertinent exception to finality applies. 

3.  The evidence received since the December 2005 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus.

4.  There is no competent, probative evidence indicating that the Veteran currently has, or at any time pertinent to the claim on appeal has had, a diagnosed disability manifested by shoulder pain.  

5.  There is no competent, credible, and probative evidence even suggesting that  any current right or left knee disability, including osteoarthritis and gout, had its onset during service, or is otherwise medically-related to service (to include arthritis manifested within one year of the Veteran's discharge from service).  

6.  Cervical spondylosis is not causally or etiologically related to any disease, injury, or incident in service; nor is there evidence that spondylosis or arthritis manifested within one year of the Veteran's discharge from service.  

7.  Pertinent to the February 2011 claim for increase, the Veteran's diabetes mellitus has required the oral hypoglycemic agent Metformin and a restricted diet, but has not required a regulation of the Veteran's activities within the meaning of the applicable diagnostic criteria; there also are no separately ratable complications of diabetes other than those for which separate ratings have already been assigned. 

8.  The applicable rating criteria are adequate to rate the Veteran's diabetes mellitus disability at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision in which the RO denied service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

3.  The criteria for service connection for a disability manifested by bilateral shoulder pain are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for right and left knee disabilities are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for cervical spondylosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for an eye condition manifested by loss of vision, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

As regards the service connection and increased rating claims on appeal, the record reflects that pre-rating letters dated in March and June 2011 provided notice to the Veteran regarding the information and evidence needed to substantiate a service connection and increased rating claim.  These letters also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  In addition, the letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2011 rating decision reflects the AOJ's initial adjudication of the service connection and increased rating claims on appeal after the issuance of the March and June 2011 letters.  Hence, the March and June 2011 letters meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters being decided herein.  Pertinent medical evidence associated with the claims file consists of service and post-service VA and private treatment records dated from 2000 to 2014.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has also been afforded a VA examination in conjunction with the increased rating claim decided herein, as well as claim for service connection for cervical spondylosis.  See VA examination reports dated June 2011 and September 2011.  The Board finds that each examination report is  adequate to abjudicate each claim, as it reflects an interview with the Veteran and an accurate summary of his history and symptoms.  The conclusions and opinion provided by the physician who conducted the September 2011 back examination are based upon all of the pertinent evidence of record, to include the statements of the Veteran and are supported by a complete rationale based upon the evidence reviewed.  Likewise, the June 2011 examination included information and evidence responsive to the rating criteria used to evaluate his service-connected diabetes disability, and the Veteran has not alleged that his PTSD has increased in severity since the June 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  As such, the Board finds that the VA examinations were adequate to adjudicate the cervical spine and diabetes mellitus claims decided herein and no further examination is necessary with respect to those issues.  

The Board notes that VA has not arranged for VA medical examination and/or opinion in connection with the claims for service connection for claimed bilateral shoulder or bilateral knee disabilities; however, as explained in more detail below, no such examination and opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

In 2005 and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In December 2005, the RO denied  service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus.  The evidence of record at the time consisted of the Veteran's service treatment records (STRs), which noted the Veteran had defective vision bilaterally, and post-service VA treatment records dated from September 2003 to November 2005, which show the Veteran was prescribed glasses that resulted in him having 20/25 vision bilaterally.  The record also included a November 2005 VA eye examination report which shows that the Veteran's right eye vision loss was attributed to refractive error, while his left eye vision loss was attributed to refractive error and senile cataracts.  

The bases for the RO's December 2005 denial was that refractive error is a congenital or developmental defect for which service connection may not be awarded, that the November 2005 VA examiner opined that the Veteran's cataracts were not caused by or related to diabetes mellitus, and that there was no evidence of diabetic retinopathy.  

Although notified of the denial and of his appellate rights in a December 2005 letter, the Veteran did not initiate an appeal.  Moreover, no pertinent exception to finality applies, as evidence that can be construed as new and material evidence relevant to his claim was not received during the one year appeal period following the December 2005 rating decision, and no additional relevant service records (which warrant reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  With respect to the Veteran's STRs, the Board notes that while VBMS reflects that the STRs were received in December 2014, a date-stamp on the records reflects that they were, in fact, received by the RO in November 2005.  

Accordingly, the December 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in February 2011.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this context, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  As noted, the December 2005 rating decision is the last final denial of the Veteran's eye claim.

Pertinent evidence added to the claims file since December 2005 consists of VA treatment records which note the Veteran has been diagnosed with primary open angle glaucoma (POAG) and ocular hypertension.  See VA treatment records dated August 2011, April 2012, April 2013, and July 2014.  

The Board finds that the foregoing evidence provides a basis for reopening the claim for service connection for an eye condition manifested by loss of vision ,as secondary to diabetes mellitus.  The cited medical evidence is "new" in that it was not before agency decision makers at the time of the last final denial of the claim in December 2005, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current eye disability that may be caused by or otherwise medically related to his diabetes mellitus.  In this regard, the Board finds probative that there was no evidence of glaucoma or any other ocular disability at the time of the prior denial.    Thus, when presumed credible, such evidence raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.

As such, the Board concludes that the criteria for reopening the claim for service connection for an eye condition manifested by loss of vision as secondary to diabetes mellitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

1.  Bilateral Shoulder Disability

The Veteran is seeking service connection for a disability manifested by bilateral shoulder pain.  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a disability manifested by bilateral shoulder pain must be denied because the first essential criterion for an award of service connection---evidence of a current disability upon which to predicate a grant of service connection-is not met.

The STRs document no complaints, findings, or diagnoses pertaining to a disability manifested by shoulder pain, including at the Veteran's December 1965 separation examination.  Indeed, the December 1965 report of medical examination reflects that the Veteran's upper extremities were normal on clinical evaluation, while the December 1965 report of medical history reflects that the Veteran specifically denied having a painful or trick shoulder at that time.  

In addition, the Veteran has not identified or submitted any post-service treatment records which contain a diagnosis of a disability manifested by bilateral shoulder pain.  In this regard, the Board notes that, in December 2004, the Veteran reported having central chest pain that radiated to his left shoulder, while, in August 2012, he complained of shoulder stiffness.  Despite the evidence showing the Veteran has complained of shoulder pain and stiffness, the evidence does not reflect that the Veteran's complaints of pain and/or stiffness were attributed to an underlying disability.  See VA treatment records dated December 2004 and August 2012.  In fact, the Board finds probative that, while the evidentiary record contains VA treatment records dated from September 2003 to July 2014 which document the Veteran's complaints regarding various disabilities, the VA treatment records do not contain any objective medical evidence which documents any treatment or diagnostic studies that confirm the presence of a bilateral shoulder disability since the Veteran was discharged from service to the present. 

In this regard, the Board notes the Veteran is competent to report that he experiences bilateral shoulder pain and stiffness; however, the Veteran's report of pain and stiffness, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a bilateral shoulder disability.  Therefore, the Veteran's lay assertions, alone, do not provide competent, persuasive evidence of the claimed bilateral shoulder disability.

Additionally, as noted, the evidentiary record includes no VA treatment records that document any complaints, findings or diagnosis pertinent to the Veteran's shoulders, and the Veteran has not presented or identified any existing medical record(s) documenting any shoulder complaints, findings, or diagnosis.  In short, there is no competent medical evidence of any shoulder disability at any point pertinent to this appeal.  Furthermore, although the Veteran has not afforded a VA examination and no medical opinion has otherwise been obtained with respect to this claim, the Board finds that the claim does not meet the fundamental requirements necessary to obtain such an examination or opinion. 

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated, the evidence does not show the Veteran has been diagnosed with a disability manifested by bilateral shoulder pain or stiffness during, or at any point in close proximity, to this appeal.  Moreover, there is no medical evidence of record that shows the Veteran has reported any bilateral shoulder symptoms during this appeal which have been diagnosed as or attributed to an actual shoulder disability.  Thus, the Veteran has not demonstrated that he has a current bilateral shoulder disability, or even recurrent and persistent symptoms referable to a bilateral shoulder disability.  Notably, moreover, the Veteran has not identified any in-service event, injury, or illness to which his complaints of bilateral shoulder pain and/or stiffness may be related., and there is nothing to even suggest the existence of any etiological relationship between the Veteran's post-service complaints of shoulder pain or stiffness and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, remand of this claim for an examination or to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the presence or etiology of any of the disability at issue.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board has considered the Veteran's lay assertions regarding his bilateral shoulder pain and stiffness, which he is competent to assert.  However, to extent that such assertions purport to establish a current right shoulder disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such complex medical matters.  See, e.g.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). Simply stated, his assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a disability manifested by bilateral shoulder pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent, credible, and probative evidence of a current bilateral shoulder disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Bilateral Knee Disability

Review of the record reveals that, , in November 2000, the Veteran sought treatment for various complaints and reported having a history of gout affecting several joints, including both knees, which he reported had progressively worsened over 10 years.  After examining the Veteran, the physician rendered a diagnosis of osteoarthritis (degenerative joint disease) of the left knee secondary to gouty arthropathy.  No relevant diagnosis was rendered as to the right knee.  See November 2000 private treatment record from Dr. L.O.  However, subsequent VA treatment records note the Veteran's history of gout and specifically notes he has gouty tophi affecting various sites, including the knees, with no indication that his gouty tophi are limited to his left knee.  See June 2011 VA treatment record.  

Affording the Veteran the benefit of the doubt on the question of diagnosis, the Board finds the above-cited evidence indicates that for the knees, the fundamental, current disability requirement has been met.  However, the Board finds the Veteran has not satisfied the second element of service connection-the  required showing of in-service incurrence or aggravation of a disease or injury.  Indeed, while the Veteran has filed a claim seeking entitlement to service connection for disabilities affecting the bilateral knees, he has not identified any in-service event, injury, or illness to which his current bilateral knee disabilities may be related.  He has only asserted that he experiences pain in his knees, without any additional information or evidence establishing that his knee pain and problems were incurred in or as a result of an incident or injury during military service.  See statements from the Veteran dated February and April 2011.  

In this context, the Board notes that the STRs document no complaints, findings or diagnoses pertaining to either the right or left knee.  Notably, the evidence reflects that, at his December 1964 separation examination, the Veteran denied having a trick or locked knee, and objective clinical evaluation also revealed normal lower extremities.  In addition, the Veteran has not submitted any lay or medical evidence showing continuity of bilateral knee symptomatology following service.  

In this regard, the evidence does not reflect any pertinent complaints of bilateral knee problems until November 2000, more than 30 years after the Veteran was separated from active military service.  The Board finds probative that, when the Veteran sought treatment for knee problems after service, he did not attribute his problems to service or state that he had experienced such problems since service.  Instead, he reported having gout in his knees that had gotten progressively worse over the past 10 years, which the Board notes would be approximately 1990.  

This gap of several years in the record weighs against a finding that the Veteran suffered an in-service event or injury that resulted in a chronic right and/or left knee disability during service and also rebuts any assertion of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999).  This evidence also preponderates against the grant of service connection of a presumptive basis, as the evidence does not show the Veteran manifested osteoarthritis or gout (which is a form of arthritis) to a compensable degree during his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  See also Dorland's Illustrated Medical Dictionary 811 (31st ed. 2007).

In addition to the lack of lay or medical evidence of continuity of related symptomatology since service, the post-service treatment records include no medical opinions or clinical evidence suggesting that any current knee disability had its  onset during  or is otherwise related to the Veteran's service.  .  In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his right and left knee claims; however, as noted, the Veteran has not identified any in-service event, injury, or illness to which the current knee disabilities may be related.  Moreover, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's knee disabilities and her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claim of service connection for bilateral knee disabilities.

In addition to the medical evidence discussed above, the  Board has considered the Veteran's own assertions in support of his claims.  However, to the extent the Veteran  asserts the existence of a medical relationship between any current knee disability and his military service, the Board finds that such assertions provide no persuasive  support for the claim, as the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  See Davidson, Jandreau, and Buchanan, supra.  Hence,  his assertions in this regard have no probative value.  ).

Accordingly, the Board finds the claim for service connection for bilateral knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports a finding of medical nexus between current knee disability and service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

3.  Cervical Spondylosis

Review of the record reveals the Veteran has a current diagnosis of cervical spondylosis.  See September 2011 VA back examination report.  Accordingly, the first element of service connection is established. 

While the Veteran has a current diagnosis involving the cervical spine, the Board finds that the Veteran has not satisfied the second element of service connection - the required showing of in-service incurrence or aggravation of a disease or injury.  In this regard, the Board notes the Veteran has not identified any in-service event, injury, or illness to which the current cervical spine disability may be related.  Instead, he has only asserted that he experiences pain in his back, for which he wants treatment.  See April 2011 Veteran statement; June 2011 Report of General Information.  

The lack of lay evidence establishing an in-service incurrence is corroborated by the service treatment records, which do not contain any complaints, treatment, or diagnoses related to a cervical spine or other back disability, including at the Veteran's December 1965 separation examination.  In addition, the Veteran has not submitted any lay or medical evidence showing continuity of cervical spine symptomatology following service.  In fact, the Veteran has reported that his cervical spine pain began after service, with no indication that his cervical spine symptoms began during service or have continued since service.  See September 2011 VA back examination.  

The first documented evidence of a neck or cervical spine disability after service is in March 2010 when he reported having neck pain and tingling in his left upper extremity.  The examining physician noted the findings of an August 2009 x-ray which revealed fusion of C3-4, which was noted to be developmental, as well as evidence of degenerative spurring throughout the cervical spine.  In April 2010, the Veteran reported having neck pain that radiated to his left arm and hand.  An EMG was subsequently conducted which did not reveal any evidence of left cervical radiculopathy.  In September 2011, he presented with complaints of retrosternal chest pain, which he reported radiated to the left side of his neck and jaw, back, and left arm.  In April 2014, he reported that his cervical pain spread to his shoulder, neck, and arms.  

While there is evidence of neck and cervical spine problems after service, the Board finds probative that that there is no lay or medical evidence of neck or cervical spine problems until March 2010-more e than 40 years after the Veteran was separated from active military service.  See Maxson, supra.  This fact also o preponderates against an award of eservice connection of a presumptive basis, as the evidence does not show the Veteran manifested cervical spine r arthritis to a compensable degree during his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

The Board also finds probative that, when the Veteran sought treatment for neck and cervical spine problems after service, he did not attribute his problems to service or state that he had experienced such problems since service.  Moreover, the post-service evidence does not contain any evidence or opinion that addresses or establishes the etiology of the Veteran's current cervical spine disability.  Indeed, while numerous physicians have noted the Veteran's history of neck pain, no medical professional has opined that the Veteran's current neck pain or cervical spondylosis is related to his military service.  See VA treatment records dated 2003 to 2014.

The Veteran was afforded a VA examination in September 2011 to determine if his current cervical spine disability is related to his military service.  During the examination, the Veteran reported having a history of occasional cervical spine pain that had persisted on and off for two to three years.  He stated his occasional cervical spine pain had a gradual onset and was associated with numbness in his left upper extremity, but the Veteran denied any trauma.  After interviewing the Veteran, conducting a physical examination, and reviewing the claims file, the VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by any in-service injury or illness, noting that there is no evidence of complaint of cervical spine injury or condition in the STRs or in the claims file for several years after separation from service.  

The Board considers the post-service evidence, inclusive of the September 2011 VA examination and opinion, to be the most persuasive evidence of record on the question of  whether the Veteran's current cervical spine disability is related to his military service.  Notably, the examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, , the VA examiner's opinion is consistent with other evidence of record, specifically the service and post-service treatment records, which do not contain any evidence indicating that the Veteran's current cervical spine disability is  related to any event or injury that occurred during military service, such as lay or medical evidence of in-service incurrence, continuity of symptomatology after service, or clinical evidence suggesting an etiological relationship between the current cervical spine disability and service.  Moreover, the VA examiner considered the Veteran's lay assertions regarding the onset of his cervical spine symptoms and the medical evidence of record, but still rendered an opinion that weighs against the claim, and the provided a complete rationale for the opinion expressed.    As such, the Board accepts this opinion as probative of the medical nexus question.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);(Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Accordingly, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's current disability and a service disease or disability has not been established. 

In addition to the medical evidence discussed above, , the Board has considered the Veteran's lay assertions in support of his claim.  While the Veteran is certainly competent to report that he experiences neck pain, to the extent that he attempts to opine as the etiology of the cervical spine disability at issue, his assertions provide no persuasive support for the claim.  A cervical spine disability such as the one here at issue is not capable of lay observation, and, as such, determinations as to the presence and etiology of such a  disability is a complex medical question beyond the competence of a lay person.  See Davidson, Jandreau, and Buchanan, supra.  As noted above, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service. As the Veteran's assertions in this regard have no probative value, he can neither support his claim, nor counter the competent, probative medical opinion of record, on the basis of his lay assertions, alone. 

For all the foregoing reasons, the claim for service connection for cervical spine disability must be denied.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the  preponderance of the evidence is against the claim, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for type II diabetes mellitus, associated with herbicide exposure, was established in December 2005, and the AOJ assigned an initial 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, effective October 4, 2005.

In February 2011, the Veteran filed an informal claim seeking entitlement to individual unemployability, which was accepted as a claim seeking an increased rating for his service-connected disabilities, including diabetes mellitus.  The AOJ subsequently issued the September 2011 rating decision that continued the 20 percent rating assigned to diabetes mellitus and from which this appeal ensues.  

As noted, the Veteran's service-connected diabetes mellitus, type II, is currently rated as 20 percent disabling under Diagnostic Code 7913.  

Under that diagnostic code, diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable of separately evaluated.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913. 

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

After review of the record, the Board concludes that, at no time pertinent to the claim for an increased rating has the Veteran's diabetes mellitus met the criteria for a rating in excess of 20 percent.  

The pertinent evidence of record reflects that the Veteran's service-connected diabetes mellitus is treated with the oral hypoglycemic Metformin and restricted diet.  See June 2011 VA examination report; VA outpatient treatment records dated from 2010 to 2014.  The evidence does not reflect, however, that the Veteran's diabetes mellitus has required regulation of activities, as there is no indication or allegation that physicians have recommended that he avoid strenuous occupational or recreational activities due to his diabetes.  See VA examination report and VA treatment records.  The evidence reflects that the Veteran visits a physician every three to four months but there is no indication that these visits are due to ketoacidosis or hypoglycemic reactions.  Id.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against assignment of a disability rating in excess of 20 percent for diabetes mellitus at any point pertinent to the claim on appeal, to include the one year look back period prior to the date of receipt of his increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2015).  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.  

However, in accordance with Note (1), the Board has also considered whether the complications of the Veteran's diabetes mellitus provide a basis for any higher or separate rating.  The Board notes that the Veteran has been granted service connection for peripheral neuropathy affecting the right and left upper and lower extremities as associated with diabetes mellitus, for which separate ratings have been assigned.  The evidentiary record does not document that the Veteran has any other complications of diabetes mellitus other than those for which separate disability ratings have already been assigned.

In this regard, the evidence shows the Veteran has been diagnosed with hypertension, coronary artery disease, and erectile dysfunction; however, the medical evidence reflects that these disabilities are not likely related to the Veteran's diabetes mellitus, as they pre-dated the Veteran's diabetes and are not shown to be aggravated by his diabetes.  See November 2005 VA diabetes mellitus and genitourinary examination reports.  In fact, the Board notes that entitlement to service connection for erectile dysfunction was denied in a December 2005 rating decision and the Veteran did not appeal the AOJ's determination in this regard.  The Board also notes that service connection has been awarded for ischemic heart disease as secondary to herbicide exposure, not his service-connected diabetes mellitus disability.  See August 2011 rating decision.  

Therefore, there is no basis upon which to award a separate or higher rating for complications associated with diabetes mellitus.  

The Board has considered the Veteran's service-connected diabetes mellitus under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there is  no other diagnostic codes that provide a basis to assign a rating higher than the 20 percent rating currently assigned.

In evaluating this claim, the Board has considered the Veteran's assertions made in support of his claim.  Notably, while the Veteran has submitted various statements in support of the claims on appeal, none of his statements contain any relevant information or evidence regarding the nature and severity of, or treatment required for, his diabetes mellitus.  See statements submitted by the Veteran dated February, April, and October 2011; see also May 2014 VA Form 9.  Nevertheless, while the Veteran is competent to report the nature and severity of his symptoms, the Board notes the criteria needed to support higher ratings require clinical  findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Therefore, any lay assertions regarding the nature and severity of the Veteran's diabetes are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher rating than the 20 percent rating currently assigned for diabetes mellitus.  

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected diabetes mellitus reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria is adequate to rate the Veteran's diabetes mellitus at all pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described symptomatology, including the need for oral hypoglycemic agents and restricted diet, and provides for ratings higher than that assigned based on more significant functional impairment, such as regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate diabetes mellitus.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's diabetes mellitus is appropriately rated as a single disability, and the Board has fully considered all pertinent symptoms in evaluating the Veteran's diabetes.  Hence, , the Board finds that the holding of Johnson is inapposite here. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of a higher l rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Here, the Board notes that the Veteran has perfected an appeal as to the issue of entitlement to TDIU as a result of all of his service-connected disabilities, to include diabetes mellitus. However, for reasons explained in the Remand, below, the Board finds that a decision on this matter must be deferred until additional development is conducted with respect to the claims for an increased rating for the Veteran's service-connected peripheral neuropathy disabilities.  

On the question of the impact of the Veteran's diabetes, alone, on his employablility, the Board notes that the June 2011 VA examiner noted that the Veteran's diabetes mellitus precludes him from participating in a physical job, but that there is no indication or assertion that his diabetes mellitus prevents or significantly interferes with his ability to conduct light or sedentary work.  Notably, there is otherwise no evidence or argument that the Veteran's has actually or effectively been rendered unemployable solely due to diabetes mellitus, the Board finds that the matter of the Veteran's entitlement a TDIU due to diabetes mellitus need not be addressed in conjunction with the current claim for increase.  

For all the foregoing reasons, the Board finds there is no basis for staged rating of the Veteran's diabetes mellitus, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  .


ORDER

As new and material evidence has been received to reopen the previously denied claim for service connection for an eye and/or vision disability as secondary to diabetes mellitus, to this limited extent, the appeal is granted.

Service connection for a disability manifested by bilateral shoulder pain is denied.  

Service connection for cervical spondylosis is denied.  

Service connection for disabilities involving the right and left knee, including osteoarthritis and gout, is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied. 



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

As for the reopened claim for service connection for eye condition manifested by loss of vision, the Board finds that the evidence of record triggers VA's duty to assist in the development of evidence relevant to his claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The evidence shows the Veteran's right eye vision loss has been attributed to refractive error, while his left eye vision loss has been attributed to refractive error and senile cataracts.  See November 2005 VA eye examination.  At the outset, the Board notes there is no allegation or medical indication that the Veteran's eye conditions were incurred in or as a result of service.  In this regard, the Board further notes that refractive error is a congenital or developmental defect for which service connection may not be awarded.  As a result, the Veteran is seeking service connection for an eye condition manifested by loss of vision as secondary to service connected diabetes mellitus.  However, there is no evidence of diabetic retinopathy and the November 2005 VA examiner opined that the Veteran's cataracts were not caused by or related to diabetes mellitus.  Nevertheless, there is evidence that the Veteran has been diagnosed with primary open angle glaucoma (POAG) and ocular hypertension which also limit the Veteran's vision.  See VA treatment records dated August 2011, April 2012, April 2013, and July 2014.  

Despite the foregoing, there is no medical evidence or opinion of record that addresses whether the Veteran's glaucoma and ocular hypertension are secondary to his service-connected diabetes mellitus.  Moreover, the November 2005 VA opinion does not adequately address whether the Veteran's cataracts are aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Given the foregoing, the Board concludes that further opinion is needed that adequately addresses whether the Veteran's current eye conditions are secondary to (caused by or aggravated by) his service-connected diabetes mellitus.  

In addition to the foregoing, the Board finds additional development is needed with respect to the claims for an increased rating for the Veteran's service-connected peripheral neuropathy disabilities.  

Service connection has been established for mild peripheral neuropathy affecting the right and left upper and lower extremities, and separate 10 percent ratings have been assigned for each extremity.  The upper extremities are evaluated under Diagnostic Code 8699-8615, while the lower extremities are evaluated under Diagnostic Code 8699-8620.  

The hyphenated diagnostic code assigned for the peripheral neuropathy disabilities in this case indicates that an unlisted neurologic disability, under DC 8699, was the service-connected disorder, while the residual conditions (to which the Veteran's peripheral neuropathy disabilities are rated by analogy) are neuritis affecting the median and sciatic nerve, which are evaluated under diagnostic codes 8615 and 8620, respectively.  Indeed, DC 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve, while DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DCs 8515 and 8520.  

Review of the record shows the Veteran has been afforded two VA examinations for evaluation of his  peripheral neuropathy disabilities.  See November 2005 VA peripheral nerves examination report and June 2011 VA general medical examination report.  While the physicians who conducted these examinations provided objective evidence regarding the severity of the Veteran's peripheral neuropathy disabilities, neither physician identified the specific nerves affected by his upper and lower extremity peripheral neuropathy disabilities.  Instead, the June 2011 VA examiner stated that the nerves affected were "generalized," while the November 2005 examiner did not provide any indication in this regard.  There is also no indication as to whether the Veteran's peripheral neuropathy disabilities are more consistent with paralysis, neuritis, or a neuralgia disability.  

As a result, it is not clear how the AOJ chose the diagnostic codes used to evaluate the Veteran's peripheral neuropathy disabilities.  

In this regard, the VA examinations show that, in addition to sensory disturbances in his upper and lower extremities, the Veteran has diminished reflexes at the Achillean and/or ankle levels, while reflexes in his other joints are normal.  See VA examination reports dated in November 2005 and June 2011.  Because loss of reflexes, sensory disturbances, and other organic changes are relevant in determining the level of impairment caused by the disability and may result in a different rating depending on which nerve is involved, and because the applicable regulations provide specific guidance for assigning ratings for neuritis, neuralgia, and incomplete paralysis, the Board concludes the Veteran should be afforded a new VA peripheral nerves examination that is more responsive to the rating criteria in order for the Board to determine the appropriate rating assignable for each disability.  

The Board notes that, inasmuch as resolution of the higher rating claims being remanded herein may well have a bearing on the claim for a TDIU, these claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As  any action on the TDIU claim, at this juncture, would, be premature, this  matter is being remanded, as well.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records-which potentially bears on all the claims on appeal, including any relevant VA outpatient treatment records dated since October 2014.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 38 C.F.R. § 3.159(c).  

On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards any pertinent private (non-VA) treatment and/or employment information), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims remaining on appeal. The AOJ's adjudication of the higher rating claims should include consideration of all applicable rating criteria, as well as whether "staged" rating of each peripheral neuropathy disability is warranted.  Adjudication of claims all remaining claims on appeal should include consideration of all evidence associated with the claims file since the last adjudication.  

As a final matter, the Board notes that, in the April 2012 rating decision, the AOJ granted service connection and awarded an initial 100 percent rating for ischemic heart disease (IHD), as well as  awarded  Dependents Education Assistance (DEA) benefits, each  effective January 25, 2012.  In August 2012, the Veteran submitted a statement expressing disagreement with the effective date of January 25, 2012 assigned for the grant of the 100 percent rating.  The AOJ accepted the Veteran's statement as an NOD as to the effective date assigned for the award of DEA benefits and, as such, issued an SOC in April 2014 that only addressed that issue.  The Veteran subsequently filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) in May 2014, after which the AOJ certified the issue of entitlement to an effective date earlier than January 25, 2012, for the award of DEA benefits to the Board.  See July 2015 VA Form 8.  

However, given that the Veteran's August 2012 statement explicitly expressed disagreement with the effective date assigned for the grant of his 100 percent rating and his statement was submitted within the one year appeal period following the issuance of the April 2012 rating decision that awarded a 100 percent rating for ischemic heart disease (IHD), effective January 25, 2012, the Board concludes that the Veteran's August 2012 statement was a notice of disagreement as to the effective date assigned for the award of a 100 percent rating for IHD in the April 2012 rating decision.  See 38 C.F.R. § 20.201; see also Robinson v. Shinseki, 557 F.3d 1355 (2009) (the Board has a duty to construe pleadings in a liberal manner regardless of whether the claimant is represented by an attorney).

Although, as noted, the Veteran has disagreed with the assigned effective date for the award of service connection for IHD, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  

The Board emphasizes to the Veteran, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).


Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC addressing the claim for an effective date earlier than January 25, 2012, for the award of service connection and a 100 percent disability rating for ischemic heart disease, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, , with respect to the claim referenced above, within 60 days of the issuance of the SOC.  

2.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).


4. If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the November 2005 VA examiner to provide an addendum opinion with respect to the claim for service connection for an eye condition manifested by loss of vision. 

If that individual is no longer employed by VA or is otherwise not available, or another examination of the Veteran is deemed medically warranted, document that fact in the record, , and arrange for the Veteran to undergo VA examination, by an appropriate physician.

The contents of the entire electronic claims file (VBMS or Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

Identify all the Veteran's validly diagnosed eye disability(ties) manifested since February 2011 (the date of receipt of his petition to reopen the previously denied service connection claim), to include  primary open angle glaucoma, cataracts, and ocular hypertension.  

Then, for each identified eye disability, the examiner should offer an opinion, consistent with sound medical judgment,  as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression)  by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation (consistent with 38 C.F.R. § 3.310(b)).

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA neurology examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must identify each nerve(s) affected by the Veteran's service-connected right and left upper and lower extremity peripheral neuropathy disabilities, and identify whether each disability is mild, moderate, moderately severe, or severe in nature.  The examiner must also discuss the extent, if any, of paralysis (or disability comparable to paralysis, including neuritis or neuralgia) of the nerves involved.  

All examination findings/ testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, to include the claim for a TDIU, in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, and he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


